         Case 1:20-cv-08773-AJN Document 36 Filed 08/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                              8/2/21
  CareandWear II, Inc.,

                          Plaintiff,
                                                                      20-cv-8773 (AJN)
                 –v–
                                                                           ORDER
  Nexcha L.L.C.,

                          Defendant.




ALISON J. NATHAN, District Judge:

       The Court is in receipt of the parties’ joint status update letter. Dkt. No. 35. In light of

the forthcoming motion for summary judgment, the post-discovery conference scheduled for

August 6, 2021, is hereby ADJOURNED sine die.

       SO ORDERED.


Dated: August 2, 2021
       New York, New York
                                                   __________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
